Citation Nr: 0100969	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  94-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy or neurogenic claudication on a direct basis or as 
the result of exposure to herbicides.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound, left thigh, with diminished sensation, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


The veteran served on active duty from October 1966 to 
September 1968. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Since adjudicating these claims, the RO has addressed other 
issues.  None of these issues has been appealed to the Board.  
Consequently, no other issue is before the Board at this time 
with one exception that will be addressed below.

At a hearing held before the Board in November 2000, the 
veteran withdrew the claim of entitlement to an increased 
evaluation for the residuals of a gunshot wound scar to the 
left thigh, currently evaluated as 10 percent disabling.  
Consequently, this issue is not before the Board at this 
time.


REMAND

In February 1997, the RO address the claim of clear and 
unmistakable error (CUE) within an April 1969 rating 
decision.  The notice to the veteran of this decision did not 
include any communication that could be fairly considered as 
a notification of his appellate rights.  Therefore, the 
tolling of the one-year period in which to file a notice of 
disagreement did not begin.  Based on the veteran's testimony 
before the Board in November 2000, it must be found that he 
has filed a timely notice of disagreement with regard to the 
claim of CUE within the April 1969 rating decision.  As no 
Statement of the Case has been issued, the claim of CUE 
remains pending in appellate status (see 38 C.F.R. § 3.160(c) 
(2000)) and requires further action by the RO.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.26 (2000); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of service connection, if the 
veteran was exposed to a herbicide agent during his active 
military service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2000).

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.307 (2000).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  Peripheral neuropathy or neurogenic claudication are 
disabilities not listed within 38 C.F.R. § 3.309(e).  The 
U.S. Court of Appeals for Veterans Claims (Court) has pointed 
out that the use of the word "and" in both the statutory 
and regulatory provisions mandates that the presumption of 
exposure only applies to those who both served in Vietnam and 
developed a specified disease.  McCartt v. West, 12 Vet. App. 
164 (1999). 

In light of Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994) 
(reversing in part Combee v. Principi, 4 Vet. App. 78 
(1993)), the VA must not only considered whether the veteran 
in this case has a disability listed in 38 C.F.R. § 3.309(e), 
but must also considered if his current disability is the 
result of active service under 38 U.S.C.A. §§ 1110, 1131 
(West 1991) and 38 C.F.R. § 3.303(d) (2000).  The fact that 
the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309(e) does not preclude him from establishing service 
connection with proof of actual direct causation. 

There has been a significant change in the law during the 
pendency of this appeal.  Recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the RO has assisted the veteran in the 
development of these claims.  Nevertheless, the Board 
believes that additional development is now required under 
this new standard regarding both claims.  In addition, the 
veteran appears to be receiving Social Security 
Administration (SSA) benefits.   The Court has held that, 
while a SSA decision is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a veteran's 
claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  If 
the veteran has received benefits from the SSA and those 
benefits are based upon disability, the medical record upon 
which the award was based may be pertinent to the veteran's 
current claims.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims, including treatment of these 
conditions during his active service.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including any medical records 
from the veteran's private physician and 
chiropractor.  

3.  Service medical records are cited 
that do not appear to be associated with 
the claims folder.  The RO should contact 
the National Personal Records Center 
(NPRC) in an attempt to locate additional 
service medical records that may be 
pertinent to the determination regarding 
the nature and extent of the gunshot 
wound.  The NPRC should be asked to 
search for records regarding treatment of 
the veteran in January 1968 in Dong Tam 
and Tay Ninh (on or about January 15) as 
well as treatment of the veteran at the 
3rd Field Hospital (on or about January 
27) and the 6th Convalescence Hospital 
(from about January 27).  Any additional 
information supplied by the veteran 
regarding the dates and places of 
treatment should be submitted to the NPRC 
and would be of great assistance to the 
VA.  If additional service medical 
records are obtained, these records 
should be associated with the veteran's 
claims folder.  If not, the steps taken 
to obtain these records and the response 
of the NPRC should be made part of the 
record in the claims folder.  

4.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

5.  The RO should arrange for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected gunshot wound to the left thigh 
and the etiology of any peripheral 
neuropathy or neurogenic claudication.  
The veteran's claims folder, or the 
pertinent medical records contained 
therein (including a copy the Board's 
decision), must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
these conditions.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What are the manifestations of the 
service-connected residuals of a gunshot 
wound to the left thigh?  All such 
manifestations, to possibly include 
damage to the underlining muscle tissue 
or peroneal nerve paralysis, should be 
specifically detailed.  Based on a review 
of the available service medical records, 
the examiner is asked to indicate the 
specific Muscle Groups or Muscle Groups, 
if any, involved in the gunshot wound. 

(b)  Does the veteran have complaints of pain 
that he attributes to his service-connected 
residuals of a gunshot wound?  If so, the 
examiner is requested to comment on the 
presence or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the residuals of this 
condition.
 
(c) Does the veteran have weakness, excess 
fatigability, incoordination or an impaired 
ability to execute skilled movements smoothly 
as a result of his service-connected 
residuals of a gunshot wound?  If so, the 
examiner should comment on the severity of 
his weakness, excess fatigability, 
incoordination and the effects his 
incoordination has on his ability to 
function.

(d) Does the veteran have peripheral 
neuropathy or neurogenic claudication?

(e) If so, is this condition associated with 
his exposure to herbicides during his active 
service in the Vietnam War?

5.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  It is imperative that if the 
report is deficient in any manner, the RO 
must implement corrective procedures at once.

6.  Thereafter, the case should be reviewed 
by the RO.  The RO must review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on 
the processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

7.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
clear and unmistakable error (CUE) within 
an April 1969 rating decision, and 
including citation to all relevant law 
and regulation pertinent to this claim.  
The veteran and his representative must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.  In this regard, the Board notes 
that should the development action 
requested above produce additional 
service medical records that constitute 
new and material evidence as to the 
issues adjudicated in the April 1969 
rating action, the RO should consider the 
provisions of 38 C.F.R. § 3.156(c) 
(2000), and determine whether under this 
provision the April 1969 rating action 
remains a final determination subject to 
challenge on the basis of CUE.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


